The Court

expressed their opinion that as the siiigeon had, in *292his certificate, given no limitation of time, it was competent to the justice to inquire whether the infirmity still continued. It would not h^ve been a just construction of the certificate, to suppose it necessarily to continue for the life of the soldier.
Then the finding him to be a soldier belonging to the company, and that he unnecessarily neglected to appear, is a sufficient finding of the general issue ; and as by the statute of 1783, c. 42, § 7, all special pleading in civil actions triable before justices of the peace is rendered needless and improper, it was not necessary to find the issue joined under the special plea in this case. There is sufficient found to maintain the judgment; and let it be affirmed.